                                          riLtu
                                     M IN CUBA'S OFfifCE
                                    WfMWBlCT COURT ED.N.Y.
                                                                            MATSUMOTO, J.
          ORIGINAL *                     JUN 1 1 2018 *

                                    BROOKLYN OFFICE
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK                                                &
                                                                                        ,.,r- •-;


^I'/Alk^Aild                                               Complaint for Violation of Giyil
                                                           Rights                           £^
                                                           (Non-Prisoner Complaint)                   £
(Write the full name ofeach plaintiffwho isfiling
this complaint. Ifthe names ofall the plaintiffs           JIISC18-3037
cannot fit in the space above, please write "see           (to befilled in by the Clerk's Office)
attached" in the space andattach an additional
page-with the full list ofnames.)                          Jury Trial:    &nfes D No
                                                                          (check one)
    -against-


ft/fee^ Officer %oma*l Hfc*. &ZS2&fitrfJ®-/>jp>
fe^
(Write the full name ofeaduiefondantwho         rvsvaJ     tes.

being sued. Ifthe names ofallthe defendants                        f>l£fl&-(ten*-- plfimfftsJE-stfiife^
cannotfit in the space above, please write "see                   ^f^/fapM2,7hiOfficer placing km
attached" in the space and attach an additional                    <n fiis posffloM js a cfar'efiMM-
page with the full list ofnames. Do not include                    t% ts //i *itus>for J>ern$ aorMPt
addresses here.)                                                  fid no fonder Aft/Gb fhra^jo To n&rtRT^
                                                                  3D/8T /rf^y.

                                            NOTICE

                                                                                               ED
 Federal Rules ofCivil Procedure 5.2 addresses the privacy and security concerns resulting &*^ COURT  :s office
 from public access to electronic court files. Under this rule, papers filed with the couj%sfe«$3ci  ED.N.Y.

 not contain: an.individual's full social security number or full birth date; the full name^fajp'
 person known to be aminor; or acomplete financial account number. Afiling may iriSude
 only: the last four digits ofasocial security number; the year ofan individual's birth; BROOKLYN
                                                                                         a        OFFICE
 minors initials; and the last four digits ofafinancial account number.
 Plaintiff need not send exhibits, affidavits, grievance orwitness statements, orany other
 materials to the Clerk's Officewith this complaint.                                                   OURT 6X>.1*>

                                                                                                    il £   2018 *
 In order for your complaint to be filed, it must be accompanied by the filing fee or an*,.
 application to proceed informa pauperis.
I.   The Parties to This Complaint

     A.    The Plaintiffs)

           Provide the information below for eachplaintiffnamej±in_the complaint. Attach
           additional pages ifneeded.

                   Name                    JUflflfe /ofhscfis
                   Street Address          -35Q &£*ch M &+
                   City and County         ^WerAtt. AT/ /1&ffl
                   State and Zip Code
                   Telephone Number
                   E-mail Address


     B.    The Defendant(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, anorganization, or
            acorporation. For an individual defendant, include the person's job or title (if
            known)-and-eheek-whether you are bringing this complaint against them in their
            mdividual capacity or official capacity, or both. Attach additional pages if
            needed.

            Defendant No. 1

                   Name                    CowsatDM* 0C &//ce,Dpi>> fkftftfCfwiML^/m^p^^
                      Job or Title
                      (if known)
                      Street Addiess

                      City and County
                      State and Zip Code
                      Telephone Number
                      E-mail Address
                      (if known)
Defendant No. 2

      Name                                       )Mt^ foc£ ^
                                                 e/i£ £/w£a/ow/kj
      Job or Title
      (if known)
      Street Address

      City and County
       State and Zip Code
      Telephone Number
      E-mail Address
       (if known)


Defendant No. 3

       Name

       Job or Title
       (if known)
       Street Address
       City and County
       State and Zip Code
       Telephone Number
       E-mail Address
       (if known)


Defendant No. 4

       Name                 jtite&tir fyj^<^)^tc^ d&onnvxjrfffdt6^_ ^
       Job or Title
       (if known)
       Street Address
       City and County
       State and Zip Code
       Telephone Number
       E-mail Address
       (if known)
II.   Basis for Jurisdiction

      Under 42 U.S.C. §1983, you may sue state or local officials for the "deprivation ofany
      rights, privileges, or immunities secured by the Constitution and [federal laws]." Under
      Bivens v. Six Unknown NamedAgents ofFederal Bureau ofNarcotics, 403 U.S. 388
      (1971), you may sue federal officials for the violation ofcertain constitutional rights.
      A.     Are you bringing suit against (check all that apply):
              [Instate or local officials (a § 1983 claim)
              D      Federal officials (a Bivens claim)

      B.      Section 1983 allows claims alleging the "deprivation ofany rights, privileges, or
              immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If
              you are suing under section 1983, what federal constitutional or statutory right(s)
              do you claim is/are being violated by state or local officials?




              constitutional rights. Ifyou are suing under Bivens, what constitutional right(s]T    -f^//^
              do you claim is/are being violated by federal officials?




      D.      Section 1983 allows defendants tobe found liable only when they have acted
              "under color ofany statute, ordinance, regulation, custom, orusage, ofany State
              or Territory or the District ofColumbia." 42 U:S.C. § 1983. Ifyou are suing
              under section 1983, explain how each defendant acted under color ofstate orlocal
              law. Ifyou are suing under Bivens, explain how each defendant acted under color
              of federal law. Attach additional pages if needed.
      0- TU-




                                              That investigation involves his.
           BYTHORRASTRACY
          andGRAHAMBAYMAN                   whether he got paid by tiiecity
                                            ^eworkmgathissecona]ob--a
      AN NYPD DETECTIVE who £ong Island power-washing busi-
                                             ^rTcommissioner James
                                             0& who approved the djsa-
                                             pline meted out to B»ojTJ»
       new probe uncovered 10 more <Lv has said pubhclytiiatthe sec
       ^Lin which he fabricated wit- skyearsearUerwouldn'thavehap
       Ss"^ otherJnformatton.po-
       Uce'saidWednesday.              nenedunderhiswatch.
         A'criirdnal investigation aas P%tltiswas acase thatwas pre-
        a^bS^chedagainstfomer
S       ^^cTeKthsWH)
^fc
 ^
        Ssssaasg
        Sled Riee;s misconduct, polvce ^e^dmatnme^^lO
                                       „ew cases involved car break-ms.
         ^"internal Afiairs found in the .T^^mvoWedtheburglaryofj
         couSroTmefrinvesngationsever-
         Smc^repoFtstiiatappeared basementapartment.
                                            "Those reports contained, doz.
         to contain false information,    ens of individualfalse entries de-,
          NYPD spokesman Peter Donald                     tailing investiga
                                                          tive steps, that
          saidWednesday.                                        wereneverin fact
               "After further
          investigation by                                      taken," Donald
                                                                 said.
          Internal Affairs                                          As     he    was
          they determined                                        shown the door,
           Rice had not ac                                       Rice signed .a
           tually         inter                                  waiver allowing
           viewed witness
                                                                 theNYPD's disci
           es or canvassed                                        plinary .decision
           for video in a V                                       to be made pub
           numbefofcases, J                                       lic, despite Sec
               ashehadddcu- j                                     tion 50-a of the
               mentedinhisre- ,
                                                                   1976 state Civil
               P°Mer being served w^ «            Rights Law,whichbarstherelease
               plinary charges on Tuesday, J^ SSlmaryrmdmgsagainstum^
               nSadedguilry andwasimmediate- f°^hopCeeSeNYPP continues
               said  He wasdays,
                            also forced to forfeit torootoutthebadapplesandwe
                eFvacation       Nvas demoted  to commend GomnussionerpNem.
                po^officerandforcedtoreure for taking athorough 1°°VvS?,
                P «The casehas been referred by Sions If this ***&»
                                                                                                                              A viral video of the Tues
                                                                                                BYLAURAD1MON,               lunchtime exploaon^captured
                internal' "Ntstothe Queens dis Councilman Donovan Richards                      EDGARSANDOVAL               xenophobic Schlossbergannoi
                                                                                                                            £xg me employees.were m
                trict ^Qfficeforpotential ^aneveraUowtheac-:                                   ^.pMvnPK DAILYNEWS
                Sr         ft N^onaldsaid.                                                                         country*' before invoking
                crnr       '/- . xli06thPre- tions of the few to taint the great  AFEW WORDS of Spanish.un- threatofdeportation.
                •>. *X; ••' ' !
                              •v
                                       ^n Ozone workofthemany."
                                         v^least    RiceNvillbeabletokeephis pen ^^datorrerrtofh^speech menteV
                                                                         ..„„«,„                                      "My guess isthey're not d
                                                                                                                             Schlossberg annou
                                   V        Njen sion but without the annual
                                                                                 1from a racist, ranting Manhattan to^aboutthestaa-Somy
                                                     500variablesupplementretir- laVTheMadisonAve.meltdpwnby caSrS to ICE to have each o
                                                        '-are usuaUy paid,sources                                            them kicked out ofmy coun
                                                                                            attorney Aaron"Schlossbe^-
                                                          Nctives union head^Michael cludedathreattosicfederalirnrm-
                                                                                       gration officials on workers at a
                                                                                                                         they have the balk to
                                                                                                                         comehereandliveoff
                                                            \who had called The                                           mymoney-Ipayfor .
                                                                •—-e of Rice's miscon- MWtownrestaurant      -  became
                                                                          >n theworkethic
                                                                         on  the
                                                                                            ithlyfaUed to speakEnghshmhis    their welfare, I pay
                                                                                                                             for their ability to • g
                                                                            ietectiveswho i presence.
                                                                                                                              ,. _t    *V.»lAfl«t   \ & -as
III.   Statement of Claim

       State as briefly as possible the facts ofyour case. Describe how each defendant was
       personally involved in the alleged wrongful action, along with the dates and locations of
       alLxelevant events. You may wish to include further details such as the names ofother
       persons involved in the events giving rise to your claims. Do not cite any cases or
       statutes. Ifmore than one claim is asserted, number each claim and write a short and
       plain statement ofeach claim in aseparate paragraph. Attach additional pages ifneeded.
       A.     Where didthe events giving rise to your claim(s) occur?




       B.     What date and approximate time did the events giving rise to your claim(s) occur?




       C. ^ What are the facts underlying your claim(s)? (For example: What happened to
              you? Who did what? Was anyone else involved? Who else saw what happened?)



                 ,&M±_ plfrUffin^.. nejver- hd.iMSa                                          -


                  -m&1L?3(Mi£S>OfiS} ^He/^/DIP Jife<> £nyn            ihindA ^CfYW, 2HQ ty/\(€SSt^
                  C^C '         fate, p»*>t± (>*?*>. <M rtr Uft'tQQ'OtlXp)
                   g*et#J: /W fad LftiUvp.d AM®* gowrfl 1° be^
                      /»6*m*<*rH>* ^Q J****' *>p*M*><!> * te CMS MfJ)
                  Gfirvstocij Stated cvQ zwom&ash prosecute^ cohcp^
                  Qv-t&is, **& no ewJetct, ib ^p^rf cha*o^.
IV.    Injuries

       Ifyou sustained injuries related to the events alleged above, describe your injuries and
       state what medical treatment, ifany, you required and did or did not receive.




V.     Relief

       State briefly what you want the court to do for you. Make no legal arguments. Do not
       cite any cases or statutes. Ifrequesting money damages, include the amounts ofany
       actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
       for thes&claims^.
             f1 ^Hvfa- o\f) ^fc/m< nfjBLi*** rtcm*> A(oe^fym**aAri0 &wne^
            6$ pd ,rf. r,9tho ***>* ^ fhutn^Mf fVrW><he*> wtimid

       Omspim^y j&utphrte, ^ue-j&b*^ *£<&/*& t&id*ufai~fa(lt*e<'bi»Qt*> Sje&M*^
       Witty failure. It?pmpePeJy jftoM Qu&uo P(t&>artat& &o ^g^j^r.!

         r^+in**** Ay                   K'ce~ m -%^ W»?r. nk^s ef
         f/ret<d w Gf ''ptrt.^fte**^ /Wp^^t^W^ ^[0,000,000
 VI.    Certification and Closing

        Under Federal Rule ofCivil Procedure 11, by signing below, Icertify to the best ofmy
        knowledge, information, and beliefthat this complaint: (1) is not being presented for an
        improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
        cost oflitigation; (2) is supported by existing law or by anonfrivolous argument for
        extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, ifspecifically so identified, will likely have evidentiary support
        after areasonable opportunity for further investigation or discovery; and (4) the
        complaint otherwise complies with the requirements ofRule 11.
A.   For Parties Without an Attorney

     Iagree to provide the Clerk's Office with any changes to my address where case-
     related papers may be served. Iunderstand that my failure to keep acurrent
     address on file with the Qerk's Office may result in the dismissal ofmy case.
     Date ofsigning: v/f^e. 1st , 20/£
     Signature of Plaintiff

     Printed Name ofPlaintiff &#*"* <2*^W
